98 F.3d 729
In re Paul H. GERNAT, Debtor.Paul H. GERNAT, Roger E. Vigneault, Dolores M. Vigneault,Gerald J. Duda, Marlene V. Duda, Plaintiffs-Appellants,v.Richard BELFORD and Byron Paul Yost, Trustees, Defendants-Appellees.
No. 399, Docket 96-5037.
United States Court of Appeals,Second Circuit.
Argued Oct. 22, 1996.Decided Oct. 24, 1996.

Ira B. Charmoy, Bridgeport, CT, for Plaintiffs-Appellants.
Richard Belford, Belford and Belford, New Haven, CT (Bryon Paul Yost, Yost & Associates), for Defendants-Appellees.
Before MESKILL, CALABRESI, and CABRANES, Circuit Judges.
PER CURIAM:


1
The debtors appeal a judgment affirming an order that sustains the objections of the Chapter 7 Trustees to the Debtors' claims of a homestead exemption, pursuant to C.G.S.A. § 52-352b(t).  The debtors argue that they may use the homestead exemption against the claims of unsecured creditors, where the claims arose prior to October 1, 1993, the effective date of the statute.  We affirm for substantially the reasons stated by the district court, Gernat v. Belford, 192 B.R. 601 (D.Conn.1996), and the bankruptcy court, In re Duda, 182 B.R. 662 (Bankr.D.Conn.1995).